
	
		II
		110th CONGRESS
		1st Session
		S. 1243
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Kerry (for himself,
			 Mr. Menendez, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to reduce the age
		  for receipt of military retired pay for nonregular service from 60 years of age
		  to 55 years of age.
	
	
		1.Reduction in age for receipt
			 of military retired pay for nonregular service
			(a)Reduction in
			 AgeSection 12731(a)(1) of title 10, United States Code, is
			 amended by striking at least 60 years of age and inserting
			 at least 55 years of age.
			(b)Application to
			 Existing Provisions of Law or PolicyWith respect to any
			 provision of law, or of any policy, regulation, or directive of the executive
			 branch that refers to a member or former member of the uniformed services as
			 being eligible for, or entitled to, retired pay under chapter 1223 of title 10,
			 United States Code, but for the fact that the member or former member is under
			 60 years of age, such provision shall be carried out with respect to that
			 member or former member by substituting for the reference to being 60 years of
			 age, a reference to the age in effect for qualification for such retired pay
			 under section 12731(a) of title 10, United States Code, as amended by
			 subsection (a).
			(c)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the first day of the first month beginning on or after the date of the
			 enactment of this Act and shall apply to retired pay payable for that month and
			 subsequent months.
			
